Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objection
After a further consideration, the drawing objection as set forth in the Final Rejection mailed 04/28/2021 is hereby withdrawn.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview initiated by the supervisory examiner Clinton Ostrup with Howard Hoffenberg on April 28, 2022.
The application has been amended as follows: Amend the claims as seen below.
Claim 1.  A mask hat for wearing by a human user having a head with a nose and a mouth and comprised of: 
[[a.]] a) a hat member having: 
[[i.]] i) an interior surface and 
[[ii.]] ii) a bottom part wherein relative to being worn on the human user's head, the bottom part comprising a fore-left temple hat region, a fore-right temple hat region, an aft-left temple hat region and an aft-right temple hat region 
[[b.]] b) a mask member that: 
[[i.]] i) relative to being deployed on the human user's face, the mask member has a right upper mask region, a left upper mask region, a right lower mask region and left lower mask region 
[[ii.]] ii) is capable of snugly covering the mouth and nose of the human user,
[[iii.]] iii) has a filtration cutoff which impedes the passage of a droplet and particle with the allowance for the passage of air there through and is capable of nesting on the interior surface of the hat member in substantial conformity to a portion of the interior surface of the hat member and 
[[c.]] c) an attachment means that: 
[[i.]] i) is comprised of four or more elastic cords with at least a first cord fixedly connected between [[a]] the right upper mask region and [[a]] the fore-right temple hat region, at least a second cord fixedly connected between [[a]] the left upper mask region and [[a]] the fore-left temple hat region, at least a third cord fixedly connected between [[a]] the right lower mask region and [[an]] the aft-right temple hat region and at least a fourth cord fixedly connected between [[a]] the left lower mask region and [[an]] the aft-left temple hat region; 
[[ii.]] ii) is elastically stretchable and contractable, which fixedly connects the hat member to the mask member such that there is enough stretchability to stretch the mask member away from the hat member and position the mask member over the human user's nose and mouth and enough contractability to contract to a degree where the mask Appl. No. 17/144,636Amdt. dated March 9, 2021Reply to Office action of February 19, 2021member is held to snugly cover the human user's mouth and nose, 
whereby the human user can wear the mask hat under conditions where there is no desire for protection against inhaling/exhaling a droplet and particle with the mask member is capable of being flipped and landing into a stowed position against the interior surface of the hat member and the human user can wear the mask hat under conditions where there is a desire for protection against inhaling/exhaling a droplet and particle with the mask member deployed substantially over the human user's mouth and nose.  
Claim 2: line 1, delete "where" and substitute --wherein--.
Claim 3: line 1, delete "where" and substitute --wherein--.
Claim 4: line 1, delete "where" and substitute --wherein--.
Claim 5: Cancelled.
Claim 6: Cancelled.
Claim 7: Cancelled.
Claim 8: line 1, delete "where" and substitute --wherein--.
Claim 9: line 1, delete "where" and substitute --wherein--.
Claim 10: line 1, delete "where" and substitute --wherein--.
Claim 11:  A mask hat for wearing by a human user having a head with a nose and a mouth and comprised of: 
[[a.]] a) a hat member having an interior surface and other surfaces to form an enclosure and a bottom part wherein relative to being worn on the human user's head, the bottom part comprising a fore-left temple hat region, a fore-right temple hat region, an aft-left temple hat region and an aft- right temple hat region; 
[[b.]] b) a mask member that is capable of snugly covering the mouth and nose of the human user, has a filtration cutoff which impedes the passage of a droplet and particle with the allowance for the passage of air there through and is capable of nesting on the interior surface of the hat member in substantial conformity to a portion of the interior surface of the hat wherein relative to being deployed on the human user's face with the mask member comprising a right upper mask region, a left upper mask region, a right lower mask region and left lower mask region; 
[[c.]] c) four or more elastic cords with at least a first cord fixedly connected between [[a]] the right upper mask region and [[a]] the fore-right temple hat region, at least a second cord fixedly connected between [[a]] the left upper mask region and [[a]] the fore-left temple hat region, at least a third cord fixedly connected between [[a]] the right lower mask region and [[an]] the aft-right temple hat region and at least a fourth cord fixedly connected between [[a]] the left lower mask region and [[an]] the aft-left temple hat region, 
whereby the hat member is connected to the mask member such that there is enough stretchability to stretch the mask member away from the hat member and position the mask member over the human user's nose and mouth and enough contractability to contract to a degree where the mask member is held to snugly cover the human user's mouth and nose, 
whereby the human user can wear the mask hat under conditions where there is no desire for protection against inhaling/exhaling a droplet and particle with the mask member stowed against the interior surface of the hat member and the human user can wear the mask hat under conditions where there is a desire for protection against inhaling/exhaling a droplet and particle with the mask member deployed substantially over the human user's mouth and nose and 
whereby the human user can exert a jerking torque such that the mask member is capable of being flipped and landing nested on the interior surface of the hat member in substantial conformity to a portion of the interior surface of the hat member.  
Claim 12: line 1, delete "where" and substitute --wherein--.
Claim 13: line 1, delete "where" and substitute --wherein--.
Claim 14: line 1, delete "where" and substitute --wherein--.
Claim 15: The mask hat of claim 11wherein the four or more elastic cords each have a relaxed contracted length of about 5 inches and an extended stretched length of about 7 inches.
Claim 16: Cancelled.
Claim 17: line 1, delete "where" and substitute --wherein--.
Claim 18: line 1, delete "where" and substitute --wherein--.
Claim 19: line 1, delete "where" and substitute --wherein--.
Claim 20: A method of providing a community with a segment that routinely wears a hat in a near habitual or autonomic fashion without much conscious thought arising out of behavioral patterns motivated in certain instances by hair loss and seeking to disguise that hair loss by wearing a hat, doing work or sport activity in the sun and seeking to have brim or visor to retard blinding from the sun's bright rays and/or exposure to harmful rays from the sun and/or as a fashion statement with a benefit towards controlling the spread of infection transmitted predominantly by respiratory droplets by:  
[[1.]] 1) providing a human user who routinely wears a hat with a mask hat according to claim 1;  
[[2.]] 2) the human user fairly consistently uses the mask hat under conditions of no desire for protection against inhaling/exhaling of a droplet with the mask member in a stowed position stowed against the interior surface of the hat member and  
[[3.]] 3) the human user fairly consistently uses the mask hat under conditions where there is a desire for protection against inhaling/exhaling a droplet a with the mask member in an operative position deployed substantially over the human user's mouth and nose, 
whereby the human user has a maskavailable by virtue of routinely wearing a hat and the human user can interchange and reverse interchange between a stowed position in step 2 and an operative position in step 3.
Claim 21: The method of claim 20 wherein the mask hat is washable and 
Claim 22: line 1, delete "where the" and substitute "wherein a".
Examiner's Remarks
	Claims 5-7 and 16 have been cancelled per the interview with the examiner Aiying Zhao with Howard Hoffenberg on April 22, 2021, also as indicated in Applicant's after final amendment filed 05/16/2021, and further confirmed in Applicant's appeal brief filed 09/05/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejections of claims 1-4, 8-15, and 17-22 in the Final Rejection mailed 4/28/2021 were reversed by the patent Trial and Appeal Board in the Decision on Appeal mailed 2/16/2022.  
Claims 1-4, 8-15 and 17-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached on Monday to Friday, 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AIYING ZHAO/Examiner, Art Unit 3732             

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732